Citation Nr: 9933596	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97 - 25 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of direct service connection for a lumbar 
disability, to include degenerative lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

This case was previously before the Board in April 1999, at 
which time the Board denied entitlement to service connection 
for a cervical, thoracic, and lumbar spine disability as 
secondary to the veteran's bilateral scalenus-anticus 
syndrome of the upper extremities, and Remanded the issue of 
whether new and material evidence had been submitted to 
reopen the claim for direct service connection for a low back 
disability to the RO for further review under the holding of 
the Federal Court in  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), which expressly rejected the standard for determining 
whether new and material evidence had been submitted, as set 
forth in  Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
held that the regulatory standard set forth in  38 C.F.R. 
§ 3.156(a) (1998) was the only correct standard.  The actions 
required by the Board's Remand have been satisfactorily 
completed, and the case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  A rating decision of February 1989 denied the veteran's 
claim for direct service connection for a lumbar disability; 
in the absence of an appeal, that decision became final after 
one year.

2.  In August 1991, the veteran undertook to reopen his claim 
for service connection for a lumbar disability, including 
degenerative lumbar spondylosis, by submitting additional 
evidence.  

3.  The evidence submitted subsequent to the unappealed 
rating decision of February 1989 denying entitlement to 
direct service connection for a lumbar disability, including 
degenerative lumbar spondylosis, includes no evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a lumbar 
disability, including degenerative lumbar spondylosis, is not 
reopened, and the rating decision of February 1989 is 
affirmed.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. §3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

A rating decision of February 1989 denied direct service 
connection for a low back disability.  The veteran did not 
initiate an appeal, and that decision became final after one 
year.  At a personal hearing held at the RO in August 1991, 
the veteran again claimed direct service connection for a low 
back disability, submitting additional evidence.  A rating 
decision of October 1994 determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a lumbar spine disability, to include lumbar 
spondylosis, and the veteran appealed.  

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108, consideration 
must be given to all of the evidence submitted since the last 
final disallowance of the claim.  Evans v. Brown,  9 Vet. 
App. 273, 285 (1996).   In this case, the last final 
disallowance of the veteran's claim for direct service 
connection for a low back disability is the unappealed rating 
decision of February 1989.  Governing law and regulations 
provide that the claim will be reopened if new and material 
evidence has been submitted.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  Thus, the additional evidence received since the 
February 1989 rating decision must be analyzed to determine 
whether it is sufficiently new and material to warrant 
reopening of the claim for service connection for a lumbar 
spine disability, including lumbar spondylosis. 

The evidence previously of record includes the veteran's DD 
Form 214MC showing active service from September 1963 to 
September 1967.  The veteran's service entrance examination 
shows that his spine and musculoskeletal system were normal, 
and his service medical records are silent for complaint, 
treatment, findings, or diagnosis of any injury or 
abnormality of the lumbar spine during active service.  A 
report of medical examination of the veteran at Camp Lejeune 
in August 1966, after his return from Vietnam, disclosed no 
abnormalities of the spine or musculoskeletal system.  When 
seen in February 1967 for complaints of bilateral shoulder 
and hip pain, the veteran denied any history of trauma or 
spine symptoms.  An orthopedic consultation in February 1967 
noted that the veteran had no history of injury, no cervical 
symptoms, and no findings on examination.  His service 
separation examination, dated in August 1967, disclosed that 
his spine and musculoskeletal system were normal.  The 
service medical records are silent for complaint, treatment, 
findings or diagnosis of a lumbar spine disability in 
service.

The veteran's original claim for VA disability compensation 
benefits (VA Form 
21-526), received in September 1967, made no mention of any 
disability involving the lumbar spine.  A report of VA 
orthopedic examination, conducted by Dr. Garling in December 
1967, disclosed that the veteran's posture and gait were 
normal; and that no abnormalities of the lumbar spine were 
found. 

Additional VA orthopedic examinations conducted in December 
1968 and in January 1970 disclosed that the veteran reported 
no history of inservice trauma, and that there were no 
complaints, findings or diagnoses of a low back disability. 

Private treatment records of the veteran from Sibley Medical 
Clinic, dated from July 1976 to February 1977, show that X-
rays of the lumbar spine in September 1976 revealed that his 
pelvic crest was lower on the left by 1/16 inch.  In December 
1970, the veteran was noted to have "hurt [his] back 
again."  Private treatment records from an unknown 
chiropractor, dated from March 1977 to December 1980, show 
that the veteran was seen on numerous occasions for pain in 
various areas, including the lumbosacral area.  

Private treatment records from Olympia Fields Osteopathic 
Medical Center, dated from April to December 1988, show that 
the veteran was seen for evaluation and verification of 
bilateral scalenus anticus.  He denied any gross trauma, and 
offered a history of upper extremity numbness and weakness, 
and low back pain.  There was no clinical evidence of a low 
back disorder, and the diagnosis was bilateral thoracic 
outlet syndrome.  In October 1988, the veteran claimed that 
he had experienced shoulder problems since 1966, diagnosed as 
thoracic outlet syndrome.  He also noted a history of low 
back pain.  There were no clinical findings or diagnosis of a 
lumbar disability.  

On VA examination in May 1988, the veteran stated that he was 
employed in a body shop; that he was having no great 
difficulty with his low back; that he had never taken any 
medication for his low back; and that he was not taking any 
currently.  He had a normal posture and gait, disrobed 
easily, and there were no findings of any lumbar disability.  

At a personal hearing held at the RO in November 1988, the 
veteran offered no testimony addressing a low back 
disability.  A transcript of the testimony is of record.  

The foregoing evidence constitutes the record at the time of 
the rating decision of February 1989 which denied direct 
service connection for a low back disability.  

The evidence added to the record since the unappealed rating 
decision of February 1989 includes a March 1989 letter from 
the veteran; private treatment records from the University of 
Chicago Hospital, dated in February and March 1989; VA 
outpatient treatment records, dated in April 1989; a June 
1989 letter from the veteran; letters from John R. Summers 
and Robert Sinnott, chiropractors, dated in January, 
February, and August 1991; a report of VA neurological 
examination, conducted in February 1991; the transcript of a 
personal hearing held at the RO in August 1991; an August 
1991 letter from Charles M. Chuman, MD; a September 1992 
affidavit from the appellant; a February 1992 letter from 
William A. Haught, a former service comrade of the veteran; a 
February 1995 letter from the veteran accepted as a Notice of 
Disagreement; photographs submitted by the veteran in April 
1995; and the transcript of a personal hearing held at the RO 
in May 1996.  The Board must now determine whether such 
evidence is both new and material, and warrants reopening the 
veteran's claim for direct service connection for a low back 
disability, including degenerative lumbar spondylosis.  

II.  Analysis

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  New and 
material evidence means evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

In a March 1989 letter, the veteran specifically denied that 
any current back injury was connected to service, but 
contended that such was caused by his service-connected 
bilateral scalenus-anticus syndrome of the upper extremities.  
In addition, he stated that he injured his back in about 1972 
because his arms and shoulders were unable to support a bag 
of concrete.  He reiterated those specific contentions at a 
personal hearing held at the RO in May 1996.  The Board notes 
that an unappealed rating decision of January 1992 denied 
service-connection for a low back disability as secondary to 
a service-connected bilateral scalenus-anticus syndrome of 
the upper extremities, and that the veteran subsequently 
reopened claims for secondary service connection for a 
cervical, thoracic, and lumbar disability as secondary to a 
service-connected bilateral scalenus-anticus syndrome of the 
upper extremities.  Those issues were denied by a rating 
decision of October 1994, and were addressed in the Board's 
prior appellate decision of April 1999.  

Private treatment records from the University of Chicago 
Hospital, dated in February and March 1989, show only that 
the veteran claimed a history of low back pain for 15 years 
(i.e., since 1974).  VA outpatient treatment records, dated 
in April 1989, show no complaint, treatment, or findings of a 
lumbar disability.  A June 1989 letter from the veteran makes 
no mention of a lumbar disability.  Letters from John R. 
Summers and Robert Sinnott, chiropractors, dated in January 
and February 1991, make no mention of a lumbar disability.  A 
report of VA neurological examination, conducted in February 
1991, disclosed a normal gait, with no motor, sensory, or 
reflex deficits of the lower extremities.  None of the 
medical evidence described above links or relates the 
veteran's lumbar disability to his period of active service, 
and such is therefore not material to the issue of service 
incurrence of that disability. 

The transcript of a personal hearing held at the RO in August 
1991 shows that the veteran raised the issue of service 
connection for a back disability as secondary to his service-
connected bilateral scalenus-anticus syndrome of the upper 
extremities.  That issue was subsequently denied by an 
unappealed rating decision of January 1992, and will not be 
further discussed in this decision.  However, at that 
personal hearing, it was indicated that the veteran "was in 
a mortar blast while in military service and he was thrown a 
distance and he did land on the back."  The Board notes that 
such constitutes an attempt to reopen the claim for direct 
service connection for a lumbar disability.  

A letter from John R. Summers, chiropractor, dated in August 
1991, makes no mention of a lumbar disability.  However, an 
August 1991 letter from Charles M. Choman, MD, noted the 
veteran's complaints of chronic low back pain, worse on 
forward bending, and stated that the veteran's chiropractor 
had identified lumbar degenerative disease, worse at the L-3 
level.  Lumbar X-ray revealed a degenerative spondylosis, and 
the diagnosis was lumbar spondylosis with low back pain 
radiating into the legs.  Apart from the fact that the 
veteran's chiropractor had not identified a lumbar 
disability, neither the veteran's chiropractor nor Dr. Chuman 
linked or related the veteran's lumbar disability to any 
trauma or pathology during active service, and the veteran's 
degenerative lumbar spondylosis was not shown to be traumatic 
in nature.  

A September 1992 affidavit from the appellant states, in 
pertinent part, that while in Vietnam, a mortar round went 
off in his immediate vicinity while he slept; that he awoke 
in the morning underneath his dirt-covered poncho; that he 
was "in pain", but not wounded; and that he was "probably 
knocked out."  The veteran's affidavit did not state that he 
was "thrown a distance" or that he "land[ed] on his back", 
nor did he relate that event to his current lumbar 
complaints.  A February 1992 letter from William A. Haught, a 
former service comrade of the veteran, did not report that he 
identified or observed any back or other injury to the 
veteran at that time or subsequently.  Evidence which does 
not identify any inservice lumbar trauma or pathology is not 
material to the claim for direct service connection for a 
lumbar disability.  

As noted, a rating decision of October 1994 determined that 
new and material evidence had not been submitted to reopen a 
claim for direct service connection for a lumbar disability, 
including [degenerative lumbar] spondylosis.  

A February 1995 letter from the veteran, accepted as a Notice 
of Disagreement, stated, in pertinent part, that after having 
been out of the service for about five years, his left 
shoulder let go while hoisting a bag of concrete onto his 
shoulder; that he heard his lower back tear; and that the 
rest is in his medical reports.  

Photographs submitted by the veteran in April 1995, including 
those taken during active service, do not reflect any lumbar 
disability, and thus are not material to the issue of service 
incurrence of a lumbar disability.  

At a personal hearing held at the RO in May 1996, the veteran 
testified that he was struck by the concussion of a mortar 
explosion while in Vietnam, but he did not associate that 
incident with his lumbar disability.  Instead, he testified 
that his lumbar disability is a consequence of his left 
shoulder giving way in 1972-1973 while carry bags of concrete 
at his home.  He testified that he went to a family doctor to 
have his back treated, but has forgotten his name; however, 
he subsequently stated that he thinks that the treating 
physician had died.  He referred to treatment for various 
disabilities by physicians whose records have been obtained 
and associated with the record.  The Board notes that the 
veteran again did not relate the inservice mortar concussion 
to any current lumbar disability, and that the additional 
evidence submitted does not contain any competent medical 
evidence which links or relates any inservice trauma or 
pathology with the veteran's current lumbar disability, 
including degenerative lumbar spondylosis.  

The appellant has attempted to reopen his claim for direct 
service connection for a lumbar disability, including lumbar 
spondylosis.  The Board finds that he has failed to submit 
additional evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Moreover, in a March 1989 letter, the veteran specifically 
denied that any current back injury was connected to service.  
Further, he has failed to submit competent medical evidence 
which links or elates any inservice trauma or pathology to 
his current lumbar disability, including lumbar spondylosis.  
In addition, while it was suggested at his August 1991 
personal hearing that he "was in a mortar blast while in 
military service and he was thrown a distance and he did land 
on the back," the veteran subsequently abandoned that 
contention, most particularly in his September 1992 
affidavit, his February 1995 Notice of Disagreement, and in 
his testimony at his May 1996 personal hearing.  Rather, he 
has alleged that his low back disability is a result of an 
injury caused in 1972 by his service-connected bilateral 
scalenus anticus, an issue addressed elsewhere.  

The Board is mindful that for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  However, in this particular case, the veteran has 
specifically denied that any current back injury is connected 
to service, and the Board finds that such assertion is at 
least as credible as his contentions that his lumbar 
disability was incurred in service.  

Based upon the foregoing, the claim for direct service 
connection for a lumbar disability, including degenerative 
lumbar spondylosis, is not reopened, and the rating decision 
of February 1989 is affirmed.


ORDER

New and material evidence not having been submitted, the 
claim for direct service connection for a lumbar disability, 
including degenerative lumbar spondylosis, is denied.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

